Case 1:10-cr-00123-DDD-JPM Document 156 Filed 08/25/21 Page 1of6 PagelID#: 1418

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA DIVISION

 

UNITED STATES OF AMERICA CASE NO. 10—cr—123-01-01
—vs— JUDGE DRELL

JONATHAN SENTILL FRANCISCO MAGISTRATE JUDGE PEREZ-MONTES
(01)

 

RULING AND ORDER

Before the court is a motion for compassionate release pursuant to 18 U.S.C.
3582(c)(1) file by Jonathan Francisco (“Francisco” or “Defendant”). (Doc. 148). After
carefully considering the record and the law, the motion is DENIED for the following
reasons.

I. Background

Francisco is currently incarcerated at United States Penitentiary (“USP”)
Terre Haute, Indiana. At the time of the instant offense, Francisco was serving a ten
year sentence with the United States Bureau of Prisons (“BOP”) for possession of a
firearm by a convicted felon. His projected release date was November 30, 2013. On
July 14, 2008, Francisco and fellow inmates were in line walking to the dining hall
when Francisco approached another inmate from behind and stabbed him once with
a metal shank. (Doc. 71, Pre-Sentence Investigation Report “PSR” 8). The inmate
died within an hour of the attack. This court sentenced Francisco to serve an
additional 360 months, consecutive to the sentence he was presently serving. (Doc.

69 p2). Francisco now moves for compassionate release.

1

 
Case 1:10-cr-00123-DDD-JPM Document 156 Filed 08/25/21 Page 2 of 6 PagelD#: 1419

Il. LAW

The Fifth Circuit has made clear that exhaustion of all administrative rights
of appeal is a mandatory claim—processing rule. United States v. Franco, 973 F.3d
465, 468 (5th Cir. 2020). After exhaustion of remedies, defendants must show that
(1) “extraordinary and compelling reasons” exist, (2) compassionate release is
consistent with applicable policy, and (3) the § 3553(a) factors favor release. 18 U.S.C.
§3582 (c)(1)(A); United States v. Shkambi, 993 F.3d 388, 392 (5th Cir. 2021). We also
note that 18 U.S.C. § 3553(a)(5) calls for consideration of pertinent policy statements.

Although not binding, U.S.S.G. § 1B1.13 is the pertinent policy statement and
informative of our decision. Compare Shkambi, 993 F.3d at 393 (“neither the policy
statement nor the commentary to it binds a district court addressing a prisoner's own
motion under § 3582.”) with United States v. Rivas, 833 F. App'x 556, 558 (5th Cir.
2020) (“Though not dispositive, we are guided in our analysis by the commentary for
§ 1B1.13, which considers...”), and United States v. Thompson, 984 F.3d 431, 433 (5th
Cir. 2021), cert. denied sub nom. Thompson v. United States, No. 20-7832, 2021 WL
2044647 (U.S. May 24, 2021) (“Although not dispositive, the commentary to [§ 1B1.13]
informs our analysis as to what reasons may be sufficiently ‘extraordinary and
compelling’ to merit compassionate release.”) (citing Rivas 833 F. App’x at 558). The
policy requires consideration of whether the defendant is a danger to another or the
community providing 18 U.S.C. § 3142(g) as an analytical guide. Accordingly, §
3142(g) is informative and considered. Because there is overlap between the 3142(g)

and 3553(a) factors, we discuss them en masse.

 
Case 1:10-cr-00123-DDD-JPM Document 156 Filed 08/25/21 Page 3 of 6 PagelD #: 1420

Ill. ANALYSIS
Francisco’s motion includes as an exhibit a final decision signed by the warden
of USP Terra Haute to not file a motion for compassionate release on Francisco’s
behalf. Thus, he has provided proof of exhausting his administrative remedies.
A. Extraordinary and Compelling Circumstances
Francisco claims extraordinary and compelling circumstances exist because,
as he says, COVID—19 is running rampant through the inmate population and he is
suffering from a terminal illness. (Doc. 148 p4). To substantiate his claim to the
latter, Francisco draws our attention to exhibit two of his motion, which includes the
following...
Four various certificates of achievement,
One “Pablo Picasso, Best Abstract Artwork” award,
A radiology report noting an “[ulnremarkable” exam of Francisco’s wrist
with no fractures or misalignments,
A February 23, 2021 psychology report, and
A March 23, 2021 psychology report updating in part the prior report.
Neither the radiology report nor the psychology report identifies a terminal illness,
or any other illness, besides a potential for mental illness.
The government argues that Franscico’s circumstances do not rise to the level
of extraordinary or compelling because the Fifth Circuit has precluded from
extraordinary a generalized fear of COVID-19. United States v Thompson, 984 F.3d

431, 483-34. We agree. We cannot find from the exhibits submitted by Franscico

 
Case 1:10-cr-00123-DDD-JPM Document 156 Filed 08/25/21 Page 4 of 6 PagelID#: 1421

any trace of any disease or condition that would increase the likelihood of severe
illness or death if Franscico contracted COVID-19. Further, he has received the
Pfizer COVID-—19 vaccine. See Centers for Disease Control and Prevention, “Key
Things to Know about COVID-—19 Vaccines,” https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/keythingstoknow.html?s_cid=10493:cdc%20covid%20vaccine‘sem.ga:
p:RG:GM'gen:PTN:FY21, last viewed Aug. 17, 2021, last updated Aug. 16, 2021
(“COVID-19 vaccines are effective at helping protect against severe disease and
death from variants of the virus that cause COVID-19 currently circulating,
including the Delta variant.”). Accordingly, he does not present circumstances that
are more extraordinary than that of the general inmate population who also fears
contracting COVID-19. See Thompson, 984 F.3d at 433-34.

B.  3142(g) and 3553(a)

Even if Francisco could demonstrate extraordinary and compelling
circumstances, he must also demonstrate (1) that he does not pose a threat to another
or the community in accordance with the 3142(g) factors and (2) that the 3553(a)
factors favor release. As the following illustrates, we do not find that Francisco has
demonstrated favorable consideration under either 3142(g) or 3553(a).

Francisco has a very lengthy criminal history. His juvenile record includes a
single instance of assault and several instances of theft, robbery, and burglary. (PSR
{1 39-41). As an adult his record is even more troubling with instances of possession
and attempt to sell cocaine, trespassing, criminal impersonation, aggravated assault,

and felon in possession of a firearm. (PSR {{ 42-67). Francisco’s criminal history

 
Case 1:10-cr-00123-DDD-JPM Document 156 Filed 08/25/21 Page 5 of 6 PagelID#: 1422

score was calculated as fourteen establishing a criminal history category of VI. (PSR
{ 68); See 18 U.S.C. 3142(g)(3) (“the history and characteristics of the person”); Id. at
(4) (‘the nature and seriousness of the danger to any person or the community that
would be posed by the person’s release”); Id. at 3553(a)(1) (“the history and
characteristics of the defendant”).

In conjunction with criminal impersonation, we also note that the PSR
demonstrates repeated dishonest behavior including denial of criminal involvement,
changing stories, and refusal to cooperate. (PSR {J 14, 40, 44, 66). See 18 U.S.C.
3142(g)(3) (“the history and characteristics of the person”); Id. at (4) (‘the nature and
seriousness of the danger to any person or the community that would be posed by the
person’s release”); Id. at 3553(a)(1) (“the history and characteristics of the
defendant”):

Francisco committed the instant incarcerating offense of second degree murder
while incarcerated on a prior conviction. Cf. Id. at 3142(g)(3)(B) “whether, at the
time of the current offense or arrest, the person was on probation, on parole, or on
other release pending trial, sentencing, appeal, or completion of sentence for an
offense under Federal, State, or local law”). He was sentenced to an additional 360
months to be served consecutively with a sentence ending November 30, 2013. At the
time of his filing the instant motion, Francisco has served less than a third of that
360 month sentence. See 18 U.S.C. 3553(a)(2) (“the need for the sentence imposed —
(A) to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense; (B) to afford adequate deterrence to criminal

 
Case 1:10-cr-00123-DDD-JPM Document 156 Filed 08/25/21 Page 6 of 6 PagelID#: 1423

conduct; (C) to protect the public from further crimes of the defendant; and (D) to
provide the defendant with needed educational or vocational training medical care,
or other correctional treatment in the most effective manner”); Id. at (6) (“the need to
avoid unwarranted sentence disparities among defendants with similar records who .
have been found guilty of similar conduct”); See also Thompson, 984 F.3d at 4384—35,
(“The courts that granted compassionate release on [the bases of health concerns]
largely have done so for defendants who had already served the lion's share of their
sentences and presented multiple, severe, health concerns.”) (compiling cases).

IV. CONCLUSION

For the reasons enumerated above, it is hereby ORDERED that Francisco’s
motion for compassionate release filed pursuant to 18 U.S.C. § 3582(c)(1) is DENIED.

. ‘re
THUS DONE AND SIGNED at Alexandria, Louisiana this 2H day of

~ August 2021.

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
